Per Curiam.
We regard the law as settled that a broker employed to find a purchaser for a piece of real estate earns his brokerage when he procures a person able and willing to purchase on the employer’s terms. The broker procured such a person in this instance. The person so procured proved acceptable to the owner, and a written contract for the purchase and sale was duly executed by the parties. The broker could do no more, and consequently his duty ended. Why the contract so executed was not carried out was a matter that concerned only the parties to it; the one in the right having a complete remedy against the one at fault, which he may prosecute or not, as he pleases. The ease was fairly submitted to the jury, who found for the plaintiff, and the evidence satisfactorily sustains their finding. The exceptions are without merit, as the testimony ruled out was entirely irrelevant and immaterial to the true issue in the case. The exceptions at folios 51 and 54 are without force. The fact that the plaintiff had expressed a willingness to take $50 for his services does not prove that he did not earn the entire brokerage. Besides, no special agreement to perform the services for $50 is pleaded.
For these reasons the judgment appealed from must be affirmed, with costs.